00

FILED

UNITED STATES DISTRICT COURT  2 8 2014
FOR THE DISTRICT OF COLUMBIA Cl€|'l¢, U.S. DlStriCt and
bankruptcy Courts

KENNEDY SHULER, )
)

Petitioner, )

)

v ) Civil Action No. /zl- /%‘

)

UNITED STATES ATTORNEY )
GENERAL, et al. , )
)

Respondents. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the petitioner’s application to proceed
in forma pauperis and his pro se petition for a writ of mandamus. The application will be
granted, and the petition will be dismissed.

According to the petitioner, the respondents have violated rights protected under the
Fifth, Eighth and Fourteenth Amendments to the United States Constitution, have detained him
after he had served his federal sentence, and have refused to turn over the proceeds of a
settlement. See Petition for Writ of Mandamus at l. Mandamus relief is proper only if "(l) the
plaintiff has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no
other adequate remedy available to plaintiff." Council of and for the Blind of Delaware County
Valley, Inc. v. Regan, 709 F.2d 1521, 1533 (D.C. Cir. 1983) (en banc). The party seeking
mandamus has the "burden of showing that [his] right to issuance of the writ is ‘clear and
indisputable."’ Gu%z‘ream Aerospace C0rp. v. Mayacamas Corp., 485 U.S. 27l, 289 (1988)
(citing Bankers Lzfe & Cas. C0. v. Holland, 346 U.S. 379, 384 (1953)). This petitioner addresses

none of these elements, and thus fails to meet his burden.

For these reasons, the petition and this civil action will be dismissed. An Order is issued

separately.

DATE; X/Ld/»y

U Jirrwj